Citation Nr: 1205732	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-00 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative joint disease of the lumbar spine.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis.

3.  Entitlement to service connection for lumbar radiculopathy.

4.  Entitlement to service connection for a shoulder disability. 

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to service connection for benign prostatic hypertrophy.

9.  Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis, and entitlement to service connection for degenerative joint disease of the lumbar spine, lumbar radiculopathy, a shoulder disability, tinnitus, hypertension, erectile dysfunction, benign prostatic hypertrophy, and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for degenerative joint disease of the lumbar spine was previously denied by the RO in a rating decision dated in June 2003, the Veteran did not appeal that decision, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  New evidence received since the time of the final June 2003 rating decision relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating, the Veteran's claim of entitlement to service connection for degenerative joint disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2011). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for degenerative joint disease of the lumbar spine is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for degenerative joint disease of the lumbosacral spine in June 2003.  That rating decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the June 2003 decision.  Therefore, the June 2003 decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2011); see also 38 C.F.R. § 3.156(b), (c).  The basis of the prior final denial was the RO's finding that the earliest medical evidence relating to the Veteran's claimed lumbar spine disability was dated more than seven years after service, and that there was no indication that such disability was related to service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the June 2003 rating decision that addresses this basis. 

The Board notes that subsequent to the June 2003 rating decision, service personnel records were associated with the claims file.  However, such records do not contain any evidence that would have a bearing on the Veteran's service connection claim.  Thus, the Board finds that such records are not relevant official service department records, and therefore reconsideration of the Veteran's original service connection claim, pursuant to 38 C.F.R. § 3.156 (c), is not warranted at this point in the case.

Evidence submitted and obtained since the June 2003 rating decision includes statements from the Veteran's service comrades, E. L., R. B., and C. A., dated in June 2007 and December 2008, indicating that the Veteran complained of back problems in service, and that his service duties required tremendous physical activity and long, strenuous work involving lifting and carrying heavy equipment and supplies, constant walking up and down ladders and passageways while carrying supplies, and stooping and bending; a report, dated in August 2007, from a private physician, Dr. Quintos, reflecting the opinion that the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine were the result of the long-standing and repetitive stress and trauma from his duties in service; and a report, dated in August 2007, from a private physician, Dr. So, reflecting that the Veteran's current lumbar spine problems were most likely the result of wear and tear on the spine due to his duties in service, which required manual lifting of provisions, ammunition, and equipment.  Without addressing the merits of this evidence, the Board finds that these lay statements and medical opinions address the issue of whether the Veteran has degenerative joint disease of the lumbar spine related to his service.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim. 

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for degenerative joint disease of the lumbar spine since the June 2003 rating decision.  On this basis, the issue of entitlement to service connection for degenerative joint disease of the lumbar spine is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for degenerative joint disease of the lumbar spine is reopened and, to that extent only, the appeal is granted.


REMAND

Regarding the Veteran's reopened claim for service connection for degenerative joint disease of the lumbar spine, and his claim for service connection for lumbar radiculopathy, the Veteran's service treatment records have not been obtained.  The record reflects that the RO contacted and requested all available service treatment records from both the military records center and the civilian records center of the National Personnel Records Center (NPRC), the U. S. Coast Guard Support Center in Kodiak, and the VA Records Management Center.  It also reflects that the RO received negative responses from each.  The RO made a formal finding of the unavailability of the Veteran's service treatment records in March 2009, and an addendum to that formal finding in October 2009.  

However, the record reflects that the RO also inquired as to whether there were service treatment records available at the Coast Guard Personnel Command, Military Records Branch, but received no response to this inquiry.  In the March 2009 formal finding of the unavailability of the Veteran's service treatment records, the RO noted that a request was sent to the NPRC in April 2003 for information of whether the Veteran's service treatment records were available at the Coast Guard Personnel Command, but that no response was received.  There is no indication that any further attempts to obtain such records from the Coast Guard Personnel Command were made.  In light of this, the RO or the AMC should again attempt to obtain any available service treatment records from the Coast Guard Personnel Command, Military Records Branch.

In this regard, if any service records are obtained on remand, in readjudicating the Veteran's previously denied, but reopened, claim for service connection for degenerative joint disease of the lumbar spine, the RO should consider whether such service records are relevant to the Veteran's original claim for service connection for degenerative joint disease of the lumbar spine and whether, therefore, the original claim should be reconsidered pursuant to the provisions of 38 C.F.R. § 3.156(c).

Also, the Veteran was afforded a VA examination in February 2008, and an addendum to that examination report was provided by the VA examiner in May 2011.  In the February 2008 examination report and May 2011 addendum, the VA examiner opined that it was less likely than not that the that the Veteran's diagnosed degenerative disc disease with radiculopathy of the lumbosacral spine was the result of his duties in service.  In both reports, the VA examiner noted that what was noteworthy was the absence on record during service of any report that the Veteran had any major incident in the lower back while he was carrying heavy loads, and that the absence of any major heath incident in the Veteran's record with regard to his lumbar spine favored aging as the cause of his degenerative disc and lumbar spine condition.  

The basis of the VA examiner's opinion was, in significant part, that there was no treatment for any back problems in service; there is no indication that the examiner was aware that nearly all of the Veteran's service treatment records were not available for review.  Thus, the examiner's opinion appears to have been based on the inaccurate factual premise that the Veteran's service treatment records were complete, and is therefore not adequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, on remand, the Veteran should be provided with another VA examination to determine whether degenerative joint disease of the lumbar spine and lumbar radiculopathy are related to service.

Furthermore, where, as here, the claimant's service medical records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Here, the Veteran has asserted that his duties during his service from March 1968 to December 1991 required him to perform repeated heavy lifting and carrying, stooping, bending, and other physically rigorous and strenuous activity.  Thus, if the Veteran's service treatment records still have not been obtained at the time of the VA examination, the examiner should acknowledge that such records are unavailable and not rely on the absence of any in-service treatment in rendering an opinion.  The examiner should, moreover, presume that the Veteran's statements regarding such in-service duties and their required physical activity are credible.   

Finally, with respect to the remaining issues on appeal, in a statement received by VA in April 2008, the Veteran expressed disagreement with the RO's denial in an April 2008 rating decision of his petition to reopen a claim of entitlement to service connection for sinusitis, as well as denials of his claims of entitlement to service connection for a shoulder disability, tinnitus, hypertension, erectile dysfunction, benign prostatic hypertrophy, and hearing loss.  Because the filing of a notice of disagreement initiates appellate review, these claims must be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case, and notify the Veteran of his appellate rights with respect to the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis, and entitlement to service connection for a shoulder disability, tinnitus, hypertension, erectile dysfunction, benign prostatic hypertrophy, and hearing loss.  38 C.F.R. § 19.26 (2011).  In the notice and statement of the case, remind the Veteran that to vest the Board with jurisdiction over any issue, a timely substantive appeal to the April 2008 rating decision must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects an appeal as to any issue, return the case to the Board for appellate review.

2.  Request from the Coast Guard Personnel Command, Military Records Branch, all available service treatment records.  All requests and responses should be documented in the claims file, and any records obtained should be associated with the claims file.

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any degenerative joint disease of the lumbar spine and lumbar radiculopathy.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has degenerative joint disease of the lumbar spine and/or lumbar radiculopathy.  If any such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability was caused or aggravated by, or is otherwise related to, the Veteran's service from March 1968 to December 1991.

If the Veteran's service treatment records have not been obtained, the VA examiner should acknowledge that such records are unavailable and not rely on the absence of any in-service treatment in rendering an opinion.  Also, if such treatment records are not available for review, the examiner should presume to be credible the Veteran's statements regarding his in-service duties requiring him to perform repeated heavy lifting and carrying, stooping, bending, and other such physically rigorous and strenuous activity.

The examiner should also review the June 2007 and December 2008 lay statements of the Veteran's wife and service comrades E. L., R. B., and C. A., the August 2007 report of Dr. Quintos, and the August 2007 report of Dr. So. 

A complete rationale for all opinions must be provided.

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011). 

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues of entitlement to service connection for degenerative joint disease of the lumbar spine, and entitlement to service connection for lumbar radiculopathy.  If any service records are obtained on remand, in readjudicating the Veteran's previously denied, but reopened, claim for service connection for degenerative joint disease of the lumbar spine, consider whether such service records are relevant to the Veteran's original claim for service connection for degenerative joint disease of the lumbar spine and whether, therefore, the original claim should be reconsidered, pursuant to the provisions of 38 C.F.R. § 3.156(c).  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


